Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 05/02/2022. Claims 1-4, 6, 9-11, and 15-20 have been amended, claims 12 and 14 have been cancelled, claim 21 has been added. Claims 1-11, 13, and 15-21 are currently pending.
	
Response to Arguments
Claims 12 and 14 have been cancelled, therefore the rejections of claims 12 and 14 no longer stand.
In light of Applicant’s amendment, the objections to claims 12, 14, 16, 18, and 19 have been withdrawn.
In light of Applicant’s amendment, the 112(b) rejections of claims 13, 15, 17, and 19 have been withdrawn.
In light of Applicant’s amendment, the 101 rejection of claims 11 and 20 has been withdrawn.
Applicant’s arguments regarding the prior art rejection have been fully considered but are moot because of the new grounds of rejection. Applicant argues on page 9 that the previously cited prior art does not teach "obtaining user input from a user" wherein the "environment parameter data representing one or more desired characteristics for an artificial scenario associated with an autonomous vehicle". However, Examiner notes that the term “desired characteristics for an artificial scenario associated with an autonomous vehicle” could be interpreted broadly, considering that the characteristics of any environment parameter data that a user would input for an artificial scenario would be considered to be desired characteristics, otherwise the user would likely not input those parameters. The prior art rejections have been updated to include the amended limitations and to clarify the reasoning given for the limitations that were not amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US 20200409380 A1, herein Song) in view of Haque et al (US 10479356 B1, herein Haque), in further view of Wei et al* (US 20160314224 A1, herein Wei). 
*this document was cited on the 892 form dated 02/01/2022
Regarding claim 1, Song teaches a computer-implemented method for vehicle simulation (para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment), the method comprising: 
inputting the generator input data to a machine-learned generator model that is configured to generate artificial data based at least in part on the generator input data, wherein the artificial data comprises data representing the artificial scenario associated with the autonomous vehicle (para. [0005] recites creating simulated time-dependent 3D traffic environmental data by applying a time-dependent 3D generic adversarial network (GAN) model to the created time-dependent 3D traffic environment data. Fig. 1 and para. [0029] recite the 4D traffic environment data may represent basic time-dependent traffic environment in a virtual or real geographical region, which is to be applied to a 4D GAN model to generate a virtual photorealistic 4D traffic environment (i.e. inputting data into a generator model to generate artificial data representing an artificial scenario associated with an autonomous vehicle)); 
obtaining an output of the machine-learned generator model in response to inputting the generator input data to the machine-learned generator model, wherein the output comprises the artificial data (fig. 2 and para. [0035] recite as a result of the adversarial machine learning process, the 4D GAN model, in particular, a 4D GAN generator sub-model, can be configured to create simulated 4D traffic environmental data sufficiently close to real 4D traffic environmental data (i.e. the output of the generator model is the artificial data)); 
inputting the artificial data to a machine-learned discriminator model to generate authenticity data representing an authenticity associated with the artificial scenario of the artificial data (para. [0007] recites the adversarial machine learning process of the time-dependent 3D GAN discriminator sub-model may comprise: receiving time-dependent 3D GAN discriminator training data from the time-dependent 3D GAN generator sub-model; and performing, using the time-dependent 3D GAN discriminator sub-model, discrimination analysis of the received time-dependent 3D GAN discriminator training data to generate a discrimination result indicating whether the time-dependent 3D GAN discriminator sub-model determined that the time-dependent 3D GAN discriminator training data represents real-world time-dependent 3D traffic environmental data or simulated time-dependent 3D traffic environmental data (i.e. inputting the artificial data into the discriminator model to generate authenticity data)); 
obtaining an output of the machine-learned discriminator model in response to inputting the artificial data to the machine-learned discriminator model, the output including the authenticity data (para. [0007] recites the adversarial machine learning process of the time-dependent 3D GAN discriminator sub-model may further comprise: performing matching of the generated discrimination result with supervisory data indicating whether the time-dependent 3D GAN discriminator training data  represents real-world time-dependent 3D traffic environmental data or simulated time-dependent 3D traffic environmental data, to generate a training result indicating a trained level of the time-dependent 3D GAN discriminator sub-model; and modifying parameter values of the time-dependent 3D GAN discrimination sub-model based on the training result (i.e. obtaining an output of authenticity data from the discriminator model)).
However, Song does not explicitly teach in response to the authenticity data associated with the artificial scenario exceeding an authenticity threshold, selecting the artificial scenario of the artificial data.
Haque teaches teach in response to the authenticity data associated with the [artificial] scenario exceeding an authenticity threshold, selecting the [artificial] scenario of the [artificial] data (fig. 7A and col. 20 lines 33-45 recite information stored in the scenario information database 708 can be used to determine road segment similarity in real time or near real time. For example, features 716 can be determined for an unclassified road segment 712, for example, based on its corresponding sensor data 714. In an embodiment, the sensor data 714 can optionally be acquired by a vehicle traveling along the unclassified road segment. In another embodiment, the sensor data 714 may be obtained from another source (e.g., another vehicle, a remote database, etc.). These features 716 can be used to determine one or more similar road segments 718 that satisfy a threshold similarity to the unclassified road 45 segment 712 (i.e. selecting a scenario based on determining that a given scenario is above a threshold similarity with a known or authentic scenario)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by using the threshold from Haque to enable the generative adversarial machine learning process from Song to select an authentic scenario. Song and Haque are both directed to classifying scenarios for an autonomous vehicle, Song compares artificial scenarios to real scenarios, while Haque matches unclassified real scenarios to classified scenarios. One of ordinary skill in the art would find beneficial to use the matching methods from Haque to determine when the artificial scenarios from Song match known authentic scenarios to indicate that the generative adversarial machine learning process has converged, which would improve the performance of the machine learning process.
However, the combination of Song and Haque does not teach obtaining user input from a user, wherein the user input comprises generator input data comprising environment parameter data representing one or more desired characteristics for an artificial scenario associated with an autonomous vehicle.
Wei teaches obtaining user input from a user (para. [0014] recites an autonomous vehicle simulation system includes a user interface configured to facilitate user inputs for the simulation system and a simulation controller configured to implement a simulated mission for the autonomous vehicle), wherein the user input comprises generator input data comprising environment parameter data representing one or more desired characteristics for an artificial scenario associated with an autonomous vehicle (para. [0015] recites the user interface can be configured to facilitate event inputs associated with spontaneous simulated events. As an example, the spontaneous simulated events can be spontaneous perturbations of the simulated virtual environment, such as to force reactive behavior of the autonomous vehicle control system in the simulated interaction of the autonomous vehicle in the simulated virtual environment. For example, the spontaneous simulated events can correspond to behavioral changes associated with dynamic objects, such as simulated vehicles in the simulated virtual environment, and/or changes to environmental conditions (e.g., simulated weather conditions) in the simulated virtual environment (i.e. the user can input data related to environmental parameters for an artificial scenario. Examiner’s Note: see the response to arguments for interpretation of “desired characteristics”).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by combining the user interface from Wei to the system for training a computer-based autonomous driving model from Song (as modified by Haque). Song and Wei are both directed to creating artificial scenarios to train artificial vehicles, and while Song paragraph [0064] teaches a user interface that one of ordinary skill would understand to be able to accept user input, Song does not specifically teach that the user can input environment parameter data for desired characteristics of an artificial scenario. One of ordinary skill would benefit from this combination as allowing a user more control over the scenario generation process will more closely align the final result with a user’s intention, thereby improving performance of the model.
Regarding claim 2, the combination of Song, Haque and Wei teaches the method according to claim 1, wherein the artificial scenario is indicative of at least one of an artificial autonomous vehicle environment or artificial autonomous vehicle log data (Song para. [0032] recites the autonomous driving simulating system 108 represents a system for training an autonomous driving model through a virtual autonomous driving operation in a virtual photorealistic 4D traffic environment (i.e. the artificial scenario is related to an autonomous vehicle environment)).
Regarding claim 3, the combination of Song, Haque and Wei teaches the method according to claim 1, further comprising:
 	inputting existing data to the machine-learned generator model, the existing data representing a previously generated artificial scenario and an associated authenticity, wherein the artificial scenario is generated based at least in part on the existing data representing the previously generated artificial scenario and the associated authenticity (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the adversarial machine learning process is iterative, therefore each time the GAN from Song iterates the new scenario is based on the scenario from the previous round)).
Regarding claim 4, the combination of Song, Haque and Wei teaches the method according to claim 3, wherein the artificial scenario that is based at least in part on the existing data is generated to increase an authenticity of the artificial scenario compared to the previously generated artificial scenario (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the artificial scenario generated by the generator model in subsequent rounds of adversarial learning will be more authentic each time (i.e. increase the authenticity of the current scenario compared to previous scenarios) because it is improving on the scenarios from previous rounds)).
Regarding claim 5, the combination of Song, Haque and Wei teaches the method according to claim 3, wherein the machine-learned generator model is configured to adjust one or more parameter values associated with the previously generated artificial scenario to generate the artificial scenario that is based at least in part on the existing data (Song fig. 3 and para. [0048] recite the parameter values of the 4D GAN generator sub-model are modified, such that the 4D GAN discriminating engine is not able to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data. In some embodiments, the parameter values of the 4D GAN generator sub-model may include the same parameters as and/or different parameters from the parameters of the 4D GAN discrimination sub-model (i.e. adjusting parameter values associated with previous artificial scenarios in order to generate a new artificial scenario)).
Regarding claim 6, the combination of Song, Haque and Wei teaches the method according to claim 1, wherein the generator input data is indicative of one or more parameter values and one or more variance values associated with the one or more parameter values, and the machine-learned generator model is configured to generate the artificial data based at least in part on the one or more parameter values and the one or more associated variance values (Song para. [0048] recites module 318, with modifying parameter values of the 4D GAN generator sub-model. In some embodiments, the parameter values of the 4D GAN generator sub-model are modified, so as to cause the training result to indicate less accuracy. In other words, the parameter values of the 4D GAN generator sub-model are modified, such that the 4D GAN discriminating engine is not able to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data. In some embodiments, the parameter values of the 4D GAN generator sub-model may include the same parameters as and/or different parameters from the parameters of the 4D GAN discrimination sub-model. Para. [0046] recites simulated 4D traffic environmental data includes some noise to make a simulated 4D traffic environment more similar to a real 4D traffic environment (i.e. the generator model generates artificial data based on parameters and associated noise or variance of those parameters)).
Regarding claim 7, the combination of Song, Haque and Wei teaches the method according to claim 1, wherein the machine-learned generator model and the machine-learned discriminator model are trained based at least in part on real-world data (Song fig. 2 and para. [0034] recite the flowchart 200 starts at module 202 with creating 4D traffic environment data using real and/or simulated traffic element data. Para. [0035] recites the flowchart 200 continues to module 204, with creating/updating a 4D GAN model through an adversarial machine learning process (i.e. the generator and discriminator models are trained based at least in part on real-world data)).
Regarding claim 8, the combination of Song, Haque and Wei teaches the method according to claim 1, wherein the machine-learned generator model is configured to generate the artificial data based at least in part on previously generated authenticity data associated with the generator input data (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the generator model generates artificial data based at least in part on how authentic the generator input data was determined to be by the discriminator model in the previous iteration)).
Regarding claim 9, the combination of Song, Haque and Wei teaches the method according to claim 1, further comprising: initiating a performance of a simulation based at least in part on the artificial scenario (Song para. [0020] recites the technology in certain implementations of the present disclosure can create simulated time-dependent three-dimensional (3D) (hereinafter referred to simply as "four-dimensional (4D)") traffic environments using a computer-based model created as a result of performing an adversarial machine learning process, which enables to create photorealistic simulated 4D traffic environments sufficiently close to real 4D traffic environments (i.e. performing a simulation based on the scenario selected during a given iteration of the adversarial machine learning process)).
Regarding claim 10, the combination of Song, Haque and Wei teaches the method according to claim 1, further comprising: initiating a performance of testing for the autonomous vehicle, based at least in part on the artificial scenario (Song para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment (i.e. testing an autonomous vehicle based on the scenario selected during a given iteration of the adversarial machine learning process)).
Claim 11 is a system claim and its limitation is included in claim 1. The only difference is that claim 11 requires a system which comprises a computer readable medium (Song para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment. Para. [0066] recites the techniques herein are performed by computer system 500 in response to processor(s) 504 executing one or more sequences of one or more instructions contained in main memory 506. Such instructions may be read into main memory 506 from another storage medium, such as storage device 510. Execution of the sequences of instructions contained in main memory 506 causes processor(s) 504 to perform the process steps described herein). Therefore, claim 11 is rejected for the same reasons as claim 1.
Claim 13 is a system claim and its limitation is included in claim 7. Claim 13 is rejected for the same reasons as claim 7.
Claim 15 is a system claim and its limitation is included in claim 7. Claim 15 is rejected for the same reasons as claim 7.
Regarding claim 16, the combination of Song, Haque and Wei teaches the computing system of claim 11, wherein generating the artificial data comprises:
obtaining existing data indicative of a previously generated artificial scenario and associated authenticity; processing the existing data with the machine-learned generator model to generate the artificial data, based at least in part on the existing data (Song para. [0049] recites according to the adversarial machine learning process for a four-dimensional (4D) generative adversarial network (GAN) model of some embodiments, the 4G GAN discrimination sub-model is modified so as to increase accuracy of discrimination analysis through the machine learning process, and the 4G GAN generating sub-model is modified so as to decrease the accuracy of discrimination analysis by the 4G GAN discrimination sub-model through machine learning process. By repeating the machine learning process, the 4G GAN discrimination sub-model may be improved to distinguish simulated 4D traffic environmental data from real 4D traffic environmental data with high accuracy, and the 4G GAN generating sub-model may be improved to generate simulated 4D traffic environmental data that is close to real 4D traffic environmental data enough to be not distinguishable easily (i.e. the adversarial machine learning process is iterative, therefore each time the GAN from Song iterates the new scenario is based on the scenario from the previous round, which is considered existing data indicative of a previously generated artificial scenario)).
Claim 17 is a system claim and its limitation is included in claim 4. Claim 17 is rejected for the same reasons as claim 4.
Claim 18 is a system claim and its limitation is included in claim 9. Claim 18 is rejected for the same reasons as claim 9.
Regarding claim 19, the combination of Song, Haque and Wei teaches the computing system of claim 11, the method further comprising: initiating the performance of testing for the autonomous vehicle, based at least in part on the artificial scenario (Song para. [0020] recites the computer-implemented method and the system are intended to provide a training scheme of a computer-based autonomous driving model without carrying out a high-cost and less-safe real-world test driving operations with a vehicle in a real-world traffic environment (i.e. testing an autonomous vehicle based on the scenario selected during a given iteration of the adversarial machine learning process). Song para. [0032] recites the autonomous driving simulating system 108 represents a system for training an autonomous driving model through a virtual autonomous driving operation in a virtual photorealistic 4D traffic environment (i.e. the testing of an autonomous vehicle is related to a selected artificial autonomous vehicle scenario)).
Claim 20 is a non-transitory-computer-readable medium claim and its limitation is included in claim 1. The only difference is that claim 20 requires a non-transitory-computer-readable medium (Song para. [0066] recites the techniques herein are performed by computer system 500 in response to processor(s) 504 executing one or more sequences of one or more instructions contained in main memory 506. Such instructions may be read into main memory 506 from another storage medium, such as storage device 510. Execution of the sequences of instructions contained in main memory 506 causes processor(s) 504 to perform the process steps described herein. Para. [0067] recites the term "non-transitory media," and similar terms, as used herein refers to any media that store data and/or instructions that cause a machine to operate in a specific fashion). Therefore, claim 20 is rejected for the same reasons as claim 1.
Regarding claim 21, the combination the combination of Song, Haque and Wei teaches the computer-implemented method of claim 1, wherein the one or more desired characteristics for the artificial scenario associated with the autonomous vehicle are indicative of at least one of. (i) an environment locale, (ii) one or more travel ways, (iii) one or more objects, or (iv) a number, a position, or a path for the one or more objects (Wei para. [0014] recites the user inputs can include model inputs to generate simulation models associated with a simulated virtual environment, dynamic objects (e.g., static object and traffic entities), environmental factors (e.g., simulated weather conditions), and sensors associated with the autonomous
vehicle (i.e. a user can input desired characteristics related to one or more objects as parameters of an artificial scenario)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160292351 A1 (Jaques et al) teaches a system for automatically customizing a recorded real time simulation based on simulation metadata.
US 20160293037 A1 (Jaques et al) teaches a system for generating an interactive training scenario based on a recorded real time simulation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121                                                                                                                                                                                           	

/DANIEL T PELLETT/             Primary Examiner, Art Unit 2121